Citation Nr: 1604599	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status-post anterior cruciate ligament (ACL) reconstruction of the left knee.

2.  Entitlement to service connection for a chronic right shoulder disability, claimed as right shoulder bursitis and tendinitis with associated acromioclavicular (AC) joint arthrosis and right AC tear, status-post surgical repair with AC joint reconstruction, to include as secondary to the service-connected left knee disability.

3.  Entitlement to benefits under 38 U.S.C.A. Chapter 18 for a disability due to spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. R.G.

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from September 1993 to September 1999.

These matter are before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) and a July 2012 rating decision of the RO in Atlanta, Georgia.  Jurisdiction of the Veteran's claims file is currently with the RO in Atlanta, Georgia. 

In August 2013, the Veteran and his witness, Mr. R.G, testified before the undersigned Veterans Law Judge at a hearing at the Atlanta RO. A transcript of the hearing is of record.  In February 2014, the Board remanded these matters (#1 and #2 listed on the title page) for additional development.  

Unfortunately, for the reasons set forth below, this appeal is being REMANDED once again to the AOJ.  VA will notify the Veteran if further action is required.  This appeal is being processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  With regard to the Veteran's claim for a higher rating for his service-connected left knee disability, the Board notes that, subsequent to the most recent August 2014 supplemental statement of the case, additional VA medical records were added to the file showing that he was evaluated for further complaints pertaining to his service-connected left knee disability.  In August 2014, he had an MRI based on his complaints of left knee pain and instability with ambulation.  A VA orthopedic surgery outpatient note indicates that he was to return to the clinic in three months.  However, no additional VA medical records are associated with the claims file.  In light of the above August 2014 VA medical record indicating that the Veteran was receiving ongoing VA evaluation and treatment for his left knee disability, a request(s) for these VA treatment records must be made, particularly as the Board now has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Board also finds that the August 2014 VA treatment records and the Veteran's statements noted therein suggest that there has been a change in severity of his service-connected left knee disability since his most recent September 2013 VA examination.  Therefore, to ensure that the record contains evidence of the current severity of the Veteran's service-connected left knee disability, the Board finds that an additional examination, with findings responsive to all applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

With regard to the Veteran's claim for service connection for a right shoulder disability, the Board notes that this issue was previously remanded by the Board in February 2014, separately from the issue of a higher rating for a left knee disability.  At that time, the Board instructed the AOJ to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment for a right shoulder disability and to schedule the Veteran for a VA medical examination to address the nature and etiology of any diagnosed chronic right shoulder disability.  However, none of these requested actions were undertaken.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand. Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of this issue consistent with the prior remand instructions is warranted.

Lastly, in an October 2015 administrative decision, the RO in Denver, Colorado, denied the Veteran's claim to benefits under 38 U.S.C.A. Chapter 18 for a disability due to spina bifida.  In January 2016, the Veteran submitted a timely notice of disagreement to the RO's denial of this issue. As such, he is entitled to a statement of the case (SOC) addressing it, and the issue must be remanded to allow the RO this opportunity.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97   (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran an opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his left knee and right shoulder that are not currently of record.

2.  Obtain all pertinent (left knee and right shoulder) VA medical records dated from August 2014 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c).  

3.  Then, schedule the Veteran for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of the service-connected status post ACL reconstruction of his left knee.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail.

The examiner should set forth all current complaints and findings pertaining to the left knee disability.   Range-of-motion and repetitive motion studies should be performed should be expressed in degrees.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

The examiner should also indicate whether there is recurrent subluxation or lateral instability of the left knee, and if so, the severity of any recurrent subluxation or lateral instability.

4.  Then, schedule the Veteran for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of any diagnosed chronic right shoulder disability.   The entire claims file, to include a complete copy of this REMAND and the February 2014 REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions, to include as discussed by the Board in the February 2014 REMAND.  

All necessary tests and studies should be accomplished, and all clinical findings reported in detail.  The examiner should address the following:

(a) What is the objectively quantified baseline level of impairment produced by the Veteran's nonservice-connected right shoulder disability (diagnosed as right shoulder bursitis and tendinitis with associated AC joint arthrosis and right AC tear) prior to the right shoulder injury in January 2010?

(b) What is the objectively quantified current level of impairment produced by the present diagnosis of dislocated AC joint, right shoulder, status-post surgical repair with AC joint reconstruction?

(c) Did the Veteran's right shoulder injury in January 2010 aggravate, which is to say permanently worsen, his underlying right shoulder disability beyond its natural progression?

(d) If the Veteran's right shoulder disability, as it existed prior to the January 2010 injury, is found to have been aggravated by the January 2010 injury, the examiner should objectively quantify (to the degree possible) the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In providing the above opinions, the examiner should consider that in the February 2014 REMAND the Board found that the Veteran's account of his fall in January 2010 (causing injury to his right shoulder) was caused by his unstable service connected left knee disability to be credible.
 
The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable.  If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Then, after ensuring compliance with the instructions above, and undertaking any additional development deemed necessary, readjudicate issues #1 & 2, as are listed on the title page of this Remand.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

6.  The Veteran and his representative should also be issued an SOC addressing the issue of entitlement to benefits under 38 U.S.C.A. Chapter 18 for a disability due to spina bifida.  The SOC should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  Then, if an appeal has been perfected, this issue should be returned to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

